PER CURIAM.
In the above numbered and entitled cause comes the appellant, by its counsel, J. F. Whitelaw, Esq’., and the appellees, by their counsel, P. G. Greenwood, Esq., and file a joint stipulation to modify the judgment of the trial court, in that appellees jointly recover of and from appellant the sum of $5,500, and, as thus modified, in all things affirm the judgment of the trial court at the cost of the appellant.
Pursuant to said stipulation, it is ordered and adjudged by this court, that the judgment appealed from be, and it is hereby, modified in conformity with said stipulation.
It is further ordered that the mandate of this court shall issue forthwith.